Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Kamron Hakhamimi, M.D.,
(OI File No. L-09-40043-9),
Petitioner
Vv.

The Inspector General.

Docket No. C-10-939

Decision No. CR2348

Date: April 6, 2011

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Kamron
Hakhamimi, M.D., from participating in Medicare and other federally funded health care
programs for a period of at least 12 years.

I. Background

Petitioner is a physician. The I.G. determined to exclude Petitioner, relying on the
authority of section 1128(a)(2) of the Social Security Act (Act), which mandates the
exclusion of any individual who is convicted of a criminal offense relating to neglect or
abuse of patients in connection with the delivery of a health care item or service.
Petitioner requested a hearing, and the case was assigned to me for a hearing and a
decision.
The L.G. filed an opening brief, two reply briefs, and 14 proposed exhibits that are
identified as I.G. Ex. 1 — I.G. Ex. 14.' Petitioner filed an opening brief, a reply brief, and
five proposed exhibits that are identified as P. Ex. 1 — P. Ex. 5. I received all of these
exhibits into the record. On March 1, 2011, I conducted an in-person hearing by
telephone to allow the parties to cross-examine witnesses whose written declarations are
in evidence as exhibits. The parties filed final briefs.

II. Issues, Findings of Fact, and Conclusions of Law
A. Issues
The issues are whether:

1. The LG. is mandated to exclude Petitioner pursuant to section
1128(a)(2) of the Act;

2. An exclusion of 12 years is reasonable.
B. Findings of Fact and Conclusions of Law
I make the following findings of fact and conclusions of law (Findings).

1. The I.G. is mandated to exclude Petitioner pursuant to section
1128(a)(2) of the Act.

The I.G. is mandated to exclude an individual pursuant to section 1128(a)(2), when that
individual is convicted of a criminal offense as is described in that section. The I.G. must
exclude where: (1) an individual is convicted of a crime; (2) relating to neglect or abuse
of patients; (3) in connection with the delivery of a health care item or service.

Those three necessary elements are met here. First, Petitioner was convicted of a crime.
On August 13, 2008, Petitioner entered a plea of no contest to two criminal charges that
had been filed against him: violation of section 729(a) of the Business and Professions
Code of the State of California; and violation of section 242 of the Penal Code of the
State of California. Specifically, Petitioner pled no contest to the crimes of: willfully
and unlawfully engaging in an act of sexual intercourse, oral copulation, and sexual
conduct with a client and a patient identified as “A.K”; and willfully and unlawfully
using force upon A.K’s person. P. Ex. | at 1, 3; 1G. Ex. 4 at 3.

' On November 16, 2010, the I.G. filed a motion to amend the record to replace his
proposed I.G. Ex. 3 with a certified copy of the exhibit. I am granting the L.G.’s motion
and replacing the certified copy as I.G. Ex. 3.
A plea of no contest or nolo contendere is a conviction within the meaning of section
1128 of the Act. Act § 1128(i)(3). A conviction is not vitiated by a subsequent
expungement after completion of sentence.

Second, Petitioner’s crimes explicitly related to abuse of a patient. Among other things,
Petitioner was convicted of willfully using force against a patient. That is “abuse” under
any definition of the term. So also is willfully and unlawfully engaging in a sexual act
with a patient, because such an act is an abuse of a relationship of trust.

Petitioner argues that the force that was involved in his conviction is “directly related to
the fact that a patient, by law, cannot consent to sex with his or her physician.”
Petitioner’s Opening Brief at 4. Petitioner contends that the force that he used against
A.K. was not abusive because it constituted only a technical violation of law based on his
physician-patient relationship with A.K. That argument is unpersuasive. Sexual relations
between a physician and his or her patient are unlawful in California because of the
implicit coercion involved in such relationships. Whether coercion involves physical
‘orce, or simply misuse of a relationship of trust, it is abuse because it is involves the use
of power against a victim to obtain results that might otherwise be unobtainable.

Third, Petitioner’s crimes were committed in connection with the delivery of a health
care item or service. That nexus is evident from the crimes of which Petitioner was
convicted. Delivery of health care items or services to A.K. was a necessary element of
these crimes. Petitioner could not have been charged with, or convicted of, these crimes
but for his doctor-patient relationship with A.K.

Petitioner argues that one cannot conclude from the face of his convictions that he
perpetrated his crimes in connection with the delivery of a health care item or service.
Petitioner asserts that:

The simple fact that the person with whom he had sexual relations had been
seen by him on one occasion as a patient, does not logically permit the
conclusion that their sexual relations were connected to Petitioner’s
medical care and treatment of the patient.

Petitioner’s Opening Brief at 4-5.

I disagree. As Petitioner concedes, the doctor-patient relationship that Petitioner had with
A.K. was an essential element of the two crimes of which he was convicted. The
relationship would not have existed but for his delivery of health care items or services to
AK.

Petitioner seems to argue that, for the requisite nexus to exist, Petitioner would have had
to commit his crimes during the act of delivering a health care item or service to A.K. If
that is Petitioner’s contention, it is incorrect because it rests on a too narrow reading of
section 1128(a)(2). The Act only requires that a crime be related to the delivery of a
health care item or service. It does not suggest that such relationship exists only where a
crime is committed during the course of delivery of a health care item or service. The
necessary relationship exists any time that the delivery of a health care item or service is
an underlying element of a crime. Here, that element is present because Petitioner could
not have been convicted of either of the two offenses to which he pleaded but for his
doctor-patient relationship with A.K., which rested on his delivery of health care items or
services to that patient.

2, An exclusion of 12 years is reasonable.

Five years is the minimum mandatory exclusion period for an individual who is
convicted of a crime that is described at section 1128(a)(2) of the Act. Act §
1128(c)(3)(B). The I.G. has discretion to impose an exclusion of more than five years.
Here, the I.G. determined to exclude Petitioner for at least 12 years.

There are regulatory factors that may be used to decide whether an exclusion of more
than five years is reasonable. 42 C.F.R. § 1001.102. These factors function as rules of
evidence in that they establish what evidence may be relevant to deciding the length of an
exclusion. Evidence is relevant only if it relates to at least one of the regulatory factors.
The factors also function as rules of evidence in that they establish no formula for
deciding the reasonable length of an exclusion. The regulations determine what evidence
may be relevant, but they do not dictate the weight that must be given to relevant
evidence.

What ultimately determines whether an exclusion is reasonable is the trustworthiness of
the excluded person to provide care. Section 1128 is a remedial statute, and its purpose is
to protect federally funded health care programs and the beneficiaries and recipients of
program funds and items and services from individuals who are untrustworthy. In
deciding whether an exclusion is reasonable, therefore, I must weigh all evidence that
relates to a regulatory factor and decide what that evidence indicates about the
trustworthiness of the excluded individual.

The I.G. offered evidence that, he contends, relates to two factors identified as
aggravating by 42 C.F.R. § 1001.102. First, the I.G. asserts that the abuse committed by
Petitioner was part of a continuing pattern of behavior, or consisted of non-consensual
sexual acts. 42 C.F.R. § 1001.102(b)(4). The LG. asserts that, by definition, the crimes
of which Petitioner was convicted involved non-consensual sex. Furthermore, the I.G.
contends that Petitioner, in effect, supplied A.K. with sedative and hypnotic medications
and then took sexual advantage of her. 1.G.’s Opening Brief at 6. Second, the I.G.
asserts that Petitioner was the subject of other adverse action by a State Board that was
based on the same circumstances that are the basis for Petitioner’s exclusion. 42 C.F.R. §

1001.102(b)(9). The additional adverse action identified by the I.G. consists of a
disciplinary action brought against Petitioner by the Medical Board of California. That
action was resolved by a Stipulated Settlement and Disciplinary Order in which Petitioner
stipulated to some of the allegations against him. LG. Ex. 9.

The weight of the evidence establishes the presence of these two aggravating factors.
Moreover, and, as I shall discuss, the evidence relating to these factors establishes
Petitioner to be highly untrustworthy to provide care. I find an exclusion of 12 years to
be reasonable.

The sexual relations that Petitioner had with A.K. were non-consensual. First, they were
non-consensual as a matter of law. Petitioner pled guilty to unlawfully using force on the
person of A.K. That force consisted of abuse of the doctor-patient relationship. Under
California law, sex between a physician and his or her patient is non-consensual because
of the abuse of authority implicit in such relationship.

Second, the sex between Petitioner and A.K. was non-consensual because Petitioner took
advantage of his doctor-patient relationship with A.K. to supply her with medications
that, in combination, had a sedating effect on her, and then had sexual intercourse with
her when she was under the effect of these drugs.

Petitioner admitted this in the Stipulated Settlement and Disciplinary Order that he
executed to settle the State disciplinary action brought against his medical license. I.G.
Ex. 9. In settling that action, Petitioner explicitly waived a right to a hearing on the
allegations made against him and admitted to each and every charge and allegation that
had been made in the Fourth Cause for Discipline that had been filed against him by the
Medical Board. See I.G. Ex. 9 at 3-4; see id. at 21-22. The Fourth Cause, which recited
Petitioner’s misdemeanor convictions, incorporated by reference allegations that were
made at paragraphs 12A-17 of the disciplinary complaint against Petitioner. Jd. at 19-21.

The allegations admitted to by Petitioner include the following. Petitioner met A.K. on
an internet dating site, and the two agreed to meet in person on May 3, 2006. After their
meeting, Petitioner arranged to see A.K. as a patient later on that date. Petitioner then
saw A.K. as a patient and prescribed three drugs to her, Ativan, Restoril, and Trazodone.
Petitioner had access to A.K.’s medical records, which showed that she had never taken
these medications in the past and which did not show that she required these medications.
Ativan and Restoril are hypnotic and sedating medications, and Trazodone is a
psychoactive medication whose side effects include drowsiness. Petitioner and A.K.
subsequently met for dinner on the evening of May 3, 2006. They then returned to
Petitioner’s home where A.K. began to feel the effects of the medication that Petitioner
had prescribed to her. She accepted his offer to sleep in his bed. A.K. had no
recollection of any events occurring after she fell asleep. However, on the following
morning, Petitioner informed her that she had had sexual intercourse with him. A.K. has
no memory of having had sex with Petitioner. I.G. Ex. 9 at 19-20.

Thus, Petitioner admitted to having sex with A.K. after he prescribed to her sedating and
hypnotic medications and while she was under the effect of these medications. I find that
A.K.’s drugged state excludes the possibility that she could have knowingly and
intelligently consented to Petitioner’s advances. But, even if A.K. might have been able
to resist Petitioner’s advances, the fact that he had sex with her knowing that she was
under the influence of sedating and hypnotic medications at the time is proof that he took
advantage of her condition and, at the same time, abused the doctor-patient relationship.

Petitioner argues that I should not consider any of this evidence. He argues that the
admissions that he made in settlement of the State disciplinary proceeding are not
admissions of fact so much as a stipulation “only as to the fact that . . . [Petitioner] had
been convicted of two misdemeanor counts ....” Petitioner’s Opening Brief at 6.

As I have discussed, the allegations in the Fourth Cause for Discipline incorporated by
reference allegations that were made elsewhere in the State disciplinary complaint against
Petitioner. These admissions include all of the facts that I have described above.

Petitioner argues that these allegations were not incorporated into the Fourth Cause
because the Fourth Cause says only that he was convicted of misdemeanors “involving”
the allegations that are set forth at Paragraphs 12A-17 of the disciplinary complaint. I.G.
Ex. 9, at 21. Petitioner seeks to distinguish the term “involving” by asserting that it does
not really mean that the specific allegations at Paragraphs 12A-17 are incorporated into
the Fourth Cause. I am not persuaded by this argument. In context, the word “involving”
plainly means that the facts stated at Paragraphs 12A-17 are incorporated into the Fourth
Cause.

Petitioner now repudiates his prior admissions. He now asserts that his sexual relations
with A.K. were entirely consensual and that her conduct did not suggest to him that she
was impaired in any way or that she was unable to consent. P. Ex. 4 at 2. Indeed,
Petitioner now contends that he did not know, on the night in question, whether A.K. had
taken any of the medications that he had prescribed to her.

Petitioner is not a credible witness, and his attempt to repudiate his prior admissions is
patently self-serving. He admitted to, in effect, sexually abusing A.K. when it was in his
self interest to do so, to enter into a consent agreement with the Medical Board of
California. Now, he repudiates his prior admissions when it is in his self interest to do so.

Petitioner attempts to support his repudiation of his previous admissions by offering the
testimony of Mace Beckson, M.D., a board-certified psychiatrist and an expert in
psychopharmacology. P. Ex. 5. He asserts that the prescriptions that Petitioner wrote for
A.K. were “appropriate and within the standard of care for her complaints.” Jd. at 2. He
contends that these medications would not have had the hypnotic and amnestic effects
reported by A.K. Jd. at 2-3. In effect, Dr. Beckson argues that A.K. could have
consented to sex with Petitioner, notwithstanding the effect of the medications that she
ad taken.

I find this testimony to be unpersuasive. Petitioner admitted that the medications he
prescribed to A.K. can have side effects that include sedative hypnotic and amnestic
effects. Tr. at 15-20. Indeed, some of these medications are intended to induce sleep.
Moreover, Petitioner admitted that A.K. was affected by the medications he prescribed to
er. LG. Ex. 9 at 19.

I have based my finding that Petitioner had non-consensual sex with A.K. solely on his
conviction and on the admissions that Petitioner made during his California Medical
Board disciplinary proceeding. The I.G. offered additional evidence addressing this
issue, consisting of the testimony of Jeffrey Gomez and the reported statement of A.K.
1.G. Ex. 13. I do not rely on this additional evidence because it contains hearsay, and
Petitioner has not had the opportunity to confront A.K. and to attempt to impeach her
account of what happened. However, Petitioner’s guilty plea and his own admissions are
sufficient to establish that he engaged in non-consensual sex with A.K.

I find an exclusion of 12 years to be reasonable because the evidence establishes that
Petitioner egregiously abused a relationship of trust with A.K. The fact that Petitioner
took advantage of his professional position for personal gratification renders him
manifestly untrustworthy to provide care to program beneficiaries and recipients of
program funds.

/s/
Steven T. Kessel
Administrative Law Judge
